Case LAP-OVOMS7LAKSLE Dy

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Cument G2 Filed QheZo Page lL ofS

 

GLOBAL BRAND HOLDINGS, LLC, a New
York limited liability company,

Plaintiff,
V.

ACCESSORIES DIRECT INTERNATIONA]
USA, INC., a New York corporation,

Defenda

---X
Civil Action No. 17-cv-7137 (LAK)
|PROPGSEBT
L, : ORDER AND JUDGMENT
ot. .
x

 

LEWIS A. KAPLAN, District Judge:

WHEREAS, on December 27, 2018 plaintiff Global Brand Holdings, LLC filed a motion

for partial summary judgment on its claim for breach of contract and partial summary judgment

dismissing defendant Accessories Direct International USA, Inc.’s defenses to the breach of

contract claim and defendant’s counterclaims for breach of contract and breach of the implied

covenant of good faith and fair dealing (“Plaintiff's Partial Summary Judgment Motion”). [Dkt.

Nos. 25 to 27];
WHEREAS, on July 31, 2019 Magis
recommendation that recommended that the

Motion in its entirety. [Dkt. No. 43];

trate Judge Henry B. Pitman issued a report and

Court grant Plaintiffs Partial Summary Judgment

WHEREAS, on August 19, 2019 the Court entered an Order, substantially for the reasons

set forth in Magistrate Judge Pitman’s repart and recommendation, which granted Plaintiffs

 
Case 1W-OvO7IZHAKSLC Downent® Ried @oleZo Frage 2¢f3

Partial Summary Judgment Motion, and referred the matter to the assigned magistrate judge for a
determination of damages, costs and attorney’s fees. [Dkt, No. 45};

WHEREAS, Magistrate Judge Sarah [L. Cave, having replaced Magistrate Judge Pitman
in this action, issued a report and recommendation on May 29, 2020 recommending that on the
basis of Magistrate Judge Pitman’s Report and Recommendation that Plaintiff Global Brand
Holdings, LLC be awarded “(1) damages on|its breach of contract claim only in the amount of
$154,755.21; (2) prejudgment interest in the amount of $37.00 per day from March 6, 2017 until
the date the District Court enters judgment; (3) attorneys’ fees in the amount of $97,075.00; and

(4) costs in the amount of $400.00.” [Dkt. 57]:

 

WHEREAS on August 4, 2020 the Court entered an Order [Dkt. 58] adopting Magistrate
Judge Cave’s May 29, 2020 report and recommendation and awarding plaintiff the damages,
interest, attorneys’ fees, and costs specified in the May 29, 2020 report and recommendation.
NOW THEREFORE, IT IS HEREBY:

ORDERED AND ADJUDGED that Plaintiff Global Brand Holdings, LLC recover from
Defendant Accessories Direct International USA, Inc. judgment as follows: (a) $154,755.21 for
damages on Plaintiff’s breach of contract claim; (b) $97,075.00 for Plaintiffs attorneys’ fees; (c)

/—s200.00 in Plaintiff's costs; and (d) prejudgment interest of 4) /@ / , representing interest in

the amount of $37.00 per day from March 6, 2017 until the date of this Order and Judgment, for a

LA total of S277, SF / | .
FURTHER ORDERED that Plaintiff's Global Brand Holdings, LLC First Claim for Relief

for Trademark Infringement under 15 U.S.C. § 1114, Second Claim for Relief for False
Designation of Origin under 15 U.S.C. §| 1125(a), Third Claim for Relief for Trademark

Infringement in Violation of New York State Common Law and Fifth Claim for Relief for Breach
2

 
€ase 1:17-0V-07137-LAK-SLC axlematats 6D Filed 09/18/20 Page 3 of 3

of the Duty of Good Faith and Fair Dealing in Violation of the Common Law of New York are

hereby dismissed without prejudice. This constitutes the decision, judgment and order of this

con. Tle Clary shall lcloce tne cee. Mr

hen

Dated: Zo 20 S

 

 

v

Lewis A. Kaplan

United States District Judge

 

 
